10
aE

12

43)
chy
14)

1

©

16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page1lof33 Page ID #:1

NICOLA T. HANNA
United States Attorney
LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division
BENJAMIN R. BARRON (Cal. Bar No.
Assistant United States Attorney
Deputy Chief, OCDETF Section
1400 United States Courthouse
312 North Spring Street
Los Angeles, California 90012

257094)

FILED
CLERK U.S DIN RIT (ip !

   

   

Telephone: (213) 894-3542 JAN ~ 4 2OIg
Facsimile: (213) 894-0142
E-mail: ben.barron@usdoj .gov

 

, DEPIITy
Attorneys for Applicant —y
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

9. M$ 00029

re GOVERNMENT'S EX PARTE APPLICATION
4 ? FOR A WARRANT AUTHORIZING THE |

iy Si DISCLOSURE OF HISTORICAL CELL-SITE
— INFORMATION AND REQUEST TO SEAL;
AFFIDAVIT OF LINDSAY T. BURNS

{ =

IN RE: CELLULAR TELEPHONES

(UNDER SEAL)

 

 

 

The United States of America, by and through its counsel of
record, the United States Attorney for the Central District of
California, hereby applies for a warrant requiring cellular
telephone service provider(s) to furnish the Drug Enforcement
Administration (the “Investigating Agency”) with information
relating to the following cellular telephones:

a. 916-759-3780, a cellular telephone issued by Verizon
Wireless (“Carrier 1”), with international mobile equipment identity
(“IMEI”) number 355832083058955, used by Grace Anabel Montgomery

(“Subject Telephone 1”) ;

 
10

11

12

LS

14

15

16

17

18

19

20

21.

aa

23

a4

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 2of33 Page ID #:2

b. 310-990-6424, a cellular telephone issued by AT&T
Wireless (“Carrier 2” and, collectively with Carrier 1, the
“Carriers”), believed to be used by Trent Michael TOMASOVICH
(“Subject Telephone 2”) ;

Co. 206-579-0454, a cellular telephone issued by Verizon
Wireless, with international mobile equipment identity (“IMEI”)
number 353051098439355, believed to be used by Kristen WHITE
(“Subject Telephone 3”) ;

d. 714-600-5998, a cellular telephone issued by AT&T
Wireless, believed to be used by Ian Flynn (“Subject Telephone 4”) ;

e. 818-960-8483, a cellular telephone issued by AT&T
Wireless, believed to be used by Joseph CAMPBELL (“Subject Telephone
5” and, together with Subject Telephones 1 through 4, the “Subject
Telephones” ).

Specifically, authorization is sought to obtain historical
cell-site information, that is, information reflecting the location
of cellular towers (cell-site and sector/face) related to the use of
the Subject Telephones (“cell-site information”), to include call
detail, text, and data information, for the Subject Telephones that
was gathered by the Carriers from July 1, 2017 through the present
(as to Subject Telephone 2), and from July 10, 2018 through July 17,
2018 (as to Subject Telephones 1, 3, 4, and 5), along with any other
associated data that was collected by the Carriers, but not
including the contents of any comunteation.

The application is made in connection with an investigation of
offenses committed by Trent Michael TOMASOVICH and others known and
unknown (the “Target Subjects”), specifically, violations of 21

U.S.C. §8 841(a) (1) and 846 (distribution of controlled substances,

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 3o0f33 Page ID #:3

including distribution causing overdose death, and conspiracy to
distribute and to possess with intent to distribute controlled
substances) (the “Target Offenses”), and is based upon the attached
agent affidavit. There is probable cause to believe that federal
crimes have been committed and that the requested historical cell-
site information will constitute or yield evidence of those crimes.
The information sought by this application first includes
information about the location (physical address) of the “cell-
sites” concerning the cell-sites/sectors that received or
transmitted signals to and from the Subject Telephones during the
requested period. This information, which is acquired in the first
instance by the Carriers, includes any information, apart from the
content of any communication, that is reasonably available to the
Carriers and that is requested by the Investigating Agency,
concerning the cell-sites/sectors receiving and transmitting signals
to and from the Subject Telephones. This historical information is
sought based on 18 U.S.C. § 2701 et_seg. (the “Stored Communications

Act”). The Stored Communications Act provides:

A governmental entity may require a provider of electronic
communication service . . . to disclose a record or other
information pertaining to a subscriber to or customer of
such service (not including the contents of
communications) only! when the governmental entity --

(A) obtains a warrant issued using the procedures
described in the Federal Rules of Criminal
Procedure . . . by a court of competent
jurisdiction [.]

 

1 This section also provides other methods to compel disclosure,
including via subpoena or court order. However, the government in
this case is proceeding under the highest threshold, that is,
obtaining a warrant as described in § 2703(c) (1) (A).

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

al

28

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 4of33 Page ID #:4

18 U.S.C. § 2703(c) (1); see also Carpenter v. United States,

S. Ct. __, 2018 WL 3073916 (June 22, 2018) (holding that a warrant
is required to obtain seven or more days’ worth of historical cell-
site information) .?

Cellular telephone companies routinely create and maintain, in
the regular course of their business, records of information
concerning their customers’ usage. These records typically include
For each communication a customer makes or receives (1) the date and
time of the communication; (2) the telephone numbers involved;

(3) the aeil tower to which the customer connected at the beginning
of the communication; (4) the cell tower to which the customer was
connected at the end of the communication; and (5) the duration of

the communication. The records may also, but do not always, specify

 

 

2 The definition of terms in the Stored Communications Act makes
clear that the “record or other information” that a court may order
a provider to disclose to the government under Section 2703(c) (1) (A)
includes both cell site and other location information. First, the
Stored Communications Act expressly adopts the definition of
statutory terms set forth in 18 U.S.C. § 2510. See 18 U.S.C. § 2711

 

(“As used in this chapter. . . (1) the terms defined in section 2510
of this title have, respectively, the definitions given such terms
in that section”). Thus, the term “provider of electronic

communication service” used in Section 2703(c) covers cellular
telephone service providers, because 18 U.S.C. § 2510(15) defines
“electronic communications service” as “any service which provides
to users thereof the ability to send or receive wire or electronic
communications.” 18 U.S.C. § 2510(15). Further, cell site and
other location information is “a record or other information
pertaining to a subscriber to or customer of” an electronic
communications service - another term used in Section 2703(c) -
because cellular telephone service providers receive and store the
information, if sometimes only momentarily, before forwarding it to
law enforcement officials. See In Re: Application of the United
States for an Order for Prospective Cell Site Location Information
on a Certain Cellular Telephone, 460 F. Supp. 2d 448, 457-60

 

(S.D.N.¥. 2006). Finally, this Court is a “court of competent
jurisdiction” because it is a “district court of the United States
(including a magistrate judge of such a court) ... that .. . has
jurisdiction over the offense being investigated.” 18 U.S.C.

§ 2711(3) (A) (i).
4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page5of33 Page ID #:5

a particular sector of a cell tower used to transmit a
communication. Cell-site information is useful to law enforcement
because of the limited information it provides about the general
location of a cell phone when a communication is made.

Pursuant to 18 U.S.C. § 2705(b), this application requests that
the Court enter an order commanding the Carriers not to notify any
person, including the subscriber(s) of the Subject Telephones, of
the existence of the waiiant: until further order of the Court, until
written notice is provided by the United States Attorney’s Office
that nondisclosure is no longer required, or until one year from the
date the Carriers comply with the warrant or such later date as may
be set by the Court upon application for an extension by the United
States, for the reasons outlined in the attached agent affidavit.

This application also seeks an order that: (1) authorizes the
disclosure of the requested information, whether the Subject
Telephones are located within this District, outside of the
District, or both, pursuant to 18 U.S.C. § 2703(c) (1) (A) and Rule
41(b), and, for good cause shown, at any time of the day or night
pursuant to Rule of Criminal Procedure 41; (2) authorizes the
disclosure of not only information with respect to the Subject
Telephones, but also with respect to any changed telephone number(s)
assigned to an instrument bearing the same ESN, IMSI, or IMEI
(“unique identifying number”) as any Subject Telephone, or any
changed unique identifying number subsequently assigned to the same
telephone number as any Subject Telephone, or any additional changed
telephone number(s) and/or unique identifying number, whether the
changes occur consecutively or simultaneously, listed to the same

wireless telephone account number as any Subject Telephone within

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 6of33 Page ID #:6

the period of disclosure authorized by the warrant; and (3) orders
the Investigating Agency to reimburse the Carriers for their
reasonable expenses directly incurred in providing the requested
information and any related technical assistance.

Finally, this application requests that it, the proposed
warrant that has been concurrently lodged, and the return to the
warrant be sealed by the Court until such time as the Court directs
otherwise. Allowing disclosure to the public at large would likely
jeopardize the ongoing investigation for the reasons outlined in the
attached agent affidavit.

Dated: January 4, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

/s/ Benjamin R. Barron
BENJAMIN R. BARRON
Assistant United States Attorney

Attorneys for Applicant
UNITED STATES OF AMERICA

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 7 of33 Page ID #:7

AFFIDAVIT

I, Lindsay T. Burns, being duly sworn, declare and state as
follows:

I. INTRODUCTION

I I am a Special Agent (“SA”) with the United States Drug
Enforcement Administration (“DEA”) and an investigative or law
enforcement officer of the United States within the meaning of Title
18, United States Code, Section 2510(7), who is empowered to conduct
investigations of, and to make arrests for, the narcotics offenses
enumerated in Title 18, United States Code Section 2516.
Additionally, I have received certification from the California
Attorney General to conduct wiretaps as authorized in Section 629.50
et seq. of the California Penal Code.

2. I have been employed as a DEA Special Agent since June
2010. I received five months of training at the Department of
Justice Training Center, and I have participated in dozens of
narcotics investigations as the case agent or as an investigating
agent. I have debriefed defendants and witnesses who had personal
knowledge regarding narcotics trafficking organizations.
Additionally, I have participated in many aspects of narcotics
investigations, including conducting wiretap investigations,
physical surveillance, search warrants, and arrests.

3. IT am currently assigned to the High Intensity Drug
Trafficking Area (“HIDTA”) division, which is an enterprise operated
through the DEA, Los Angeles HIDTA Office. Additionally, I ama
member of the HIDTA Opioid Response Team (“ORT”) HIDTA Group 45,
which is tasked with the investigation of suspected opioid-related

overdose deaths in Los Angeles County. HIDTA Group 45 is comprised

 
10

11

12

13

14

15

16

17

L8

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 8 of33 Page ID #:8

of DEA special agents and local law enforcement officers designated
as Task Force Officers (“TFOs”).

4. Unless otherwise noted, when I assert that a statement was
made, the information was provided by another law enforcement
officer (who may have had either direct or hearsay knowledge of the
statement) to whom I have spoken or whose report I have read and
reviewed. Likewise, information resulting from surveillance, except
where otherwise indicated, does not necessarily set forth my own
observations, but rather has been provided directly or indirectly by
DEA Special Agents or other law enforcement officers who conducted
such surveillance.

TI. PURPOSE OF AFFIDAVIT

5. This affidavit is made in support of an application for a
warrant authorizing the disclosure of historical cell-site
information, to include call detail, text, and data information,
for:

a. 916-759-3780, a cellular telephone issued by Verizon
Wireless, with international mobile equipment identity (“IMEI”)
number 355832083058955, used by Grace Anabel Montgomery (“Subject
Telephone 1”);

b. 310-990-6424, a cellular telephone issued by AT&T
Wireless, believed to be used by Trent Michael TOMASOVICH (“Subject
Telephone 2”) ;

Cc. 206-579-0454, a cellular telephone issued by Verizon
Wireless, with international mobile equipment identity (“IMEI”)
number 353051098439355, believed to be used by Kristen WHITE

(“Subject Telephone 3”);

 
10

LA.

12

13

14

5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 9of33 Page ID#:9

d. 714-600-5998, a cellular telephone issued by AT&T
Wireless, believed to be used by Ian Flynn (“Subject Telephone 4”) ;

e. 818-960-8483, a cellular telephone issued by AT&T
Wireless, believed to be used by Joseph CAMPBELL (“Subject Telephone
5" and, together with Subject Telephones 1 through 4, the “Subject
Telephones”) .

6. This affidavit further requests that the warrant authorize
disclosure of such historical cell-site information for the
following date ranges: (1) as to Subject Telephone 2, from July 1,
2017, to the present; (2) as to Subject Telephones 1, 3, 4, and 5,
from July 10, 2018 through July 17, 2018.

ae As described more fully below, I respectfully submit there
is probable cause to believe that cell-site information likely to be
received concerning the approximate location of the Subject
Telephones, will constitute or yield evidence of violations of 21
U.S.C. §8§ 841(a) (1) and 846 (distribution of controlled substances,
including distribution causing overdose death, and conspiracy to
distribute and to possess with intent to distribute controlled
substances), that were committed by Trent Michael TOMASOVICH and
others known and unknown (the “Target Subjects”).

8. The facts set forth in this affidavit are based upon my
personal observations, my training and experience, and information
obtained from various law enforcement personnel and witnesses. This
affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not purport to set
forth all of my knowledge of, or investigation into, this matter.

Unless specifically indicated otherwise, all conversations and

 
10

14.

12

13

14

15

16

17

18

eS

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 10o0f33 Page ID #:10

statements described in this affidavit are related in substance and

in part only.

LII. STATEMENT OF PROBABLE CAUSE

A. Summary
a I am investigating the narcotics overdose deaths of 24-

year-old victim Grace Anabel Montgomery (“Montgomery”) and 38-year-
old victim Ian Flynn, each of which aceiseed pn or about July 14,
2018. Based on evidence set forth herein, I submit that there is
probable cause to believe that (1) Trent Michael TOMASOVICH
(“TOMASOVICH”) is a drug trafficker who supplied drugs to Montgomery
on or about July 13, 2018, (2) those drugs caused Montgomery to
suffer a fatal overdose on July 14, 2018, after she consumed them
and (3) those same drugs also caused Flynn to suffer a fatal
overdose on July 14, 2018.

10. Specifically, as set forth below, on July 13, 2018,
ltonbaoient; a recovering heroin addict, used her cellphone (Subject
Telephone 1) to reached out to CAMPBELL (Subject Telephone 5)
seeking heroin. CAMPBELL in turn referred Montgomery to “Trent”
(TOMASOVICH) at Subject Telephone 2. TOMASOVICH has a history of
opiate trafficking, including a recent conviction for selling heroin
out of his Sherman Oaks residence. TOMASOVICH informed Montgomery
that he could sell her fentanyl, a synthetic opioid that is fifty
times more powerful than heroin, following which they arranged to
meet at the Sherman Oaks family entertainment center Castle Park to
complete the transaction. After purchasing the fentanyl, Montgomery
went to the Woodland Hills residence of her friend, Kristin White;
subscriber records confirm that White uses Subject Telephone 3.

White ultimately found Montgomery in a bathroom in the residence,

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 11o0f33 Page ID #:11

unresponsive, and called for emergency medical services; after being
transported to a hospital in the early morning hours of July 14,
2018, Montgomery was later pronounced dead of a drug overdose.
White’s boyfriend, Flynn, was present at White’s residence and found
the baggie of fentanyl that Montgomery had just purchased from
TOMASOVICH. White told Flynn to dispose of the powder, but Flynn
instead consumed some of the fentanyl and suffered an overdose,
which resulted in his own overdose death shortly thereafter.
Following his death, Flynn’s parents provided his cellphone to
investigators and identified Subject Telephone 4 as Flynn’s phone
number (i.e., the phone number associated with it); I conducted a
query of a law enforcement public records database and verified that
Subject Telephone 4 was Flynn’s phone number.

B. Other Law Enforcement Investigations of TOMASOVICH

11. TOMASOVICH has a long history of being investigated by law
enforcement for narcotics trafficking, including the following,
which I know from my communication with other law enforcement
officers or review of various underlying reports:

a. In 2017, the DEA in Ventura conducted a wiretap
investigation of a heroin delivery service that operated throughout
much of the Central District of California. The wiretaps,
authorized by the Honorable S. James Otero, United States District
Judge, were signed on the following dates, each authorizing 30-day
interception periods: CM 17-0987 on July 28, 2017; CM 17-0987A on
August 30, 2017; and CM 17-0987B on October 2, 2017. TOMASOVICH,
using Subject Telephone 2 was intercepted throughout the
interception periods ordering and coordinating the delivery of

narcotics; I have reviewed linesheet summaries of the communications

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 12 of 33 Page ID #:12

and recognized that they involved coded discussion of narcotics
trafficking. For example, on July 29, 2017, at approximately 5:45
p.m., during an incoming call from Subject Telephone 2 to “Chris” at
one of the target phones (818 438 2767), TOMASOVICH referred to
himself at the outset of the call as “Trent” (i.e., TOMASOVICH’s
first name). TOMASOVICH told Chris that he (TOMASOVICH) needed
“four halves and a 20.” Chris asked if TOMASOVICH’s address was the
same, and TOMASOVICH confirmed it was the corner of “Ostego and
Sepulveda” (TOMASOVICH’s residence, 5112 Sepulveda Boulevard,
Apartment #223, in Sherman Oaks, California, is in fact located on
Sepulveda Boulevard between Otsego Street and Hartsook Street).
Chris confirmed that he had lots of people but would be there.
Based on my training and experience, I recognize that in this call,
TOMASOVICH was ordering heroin from Chris, and Chris agreed to
deliver the heroin to TOMASOVICH’s residence after he completed
deliveries to his other customers. I observed dozens of similar
communications throughout the interception periods, including
communications in which TOMASOVICH referred to the ordered drugs by
what. I recognize to be code words such as “black” (black tar heroin)
and “balloons” (balloons containing heroin). I also recognize from
the linesheets that TOMASOVICH was ordering distribution quantities
of heroin (i.e., more than for his own personal use), such as an
October 20, 2017 communication in which TOMASOVICH ordered 300
balloons, in addition to 20 units of “soda” (cocaine).

b. In early January 2018, an undercover (“UC”) officer
with the Glendale Police Department (“GPD”) arranged to purchase
heroin from a dealer advertising the sale of the drug on Craigslist,

later identified as TOMASOVICH.

 
10

11

12

13

14

15

16

17

18

19

20

21

aa

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 13 of 33 Page ID #:13

Ls On January 5, 2018, the UC conducted an
undercover buy of heroin from an unidentified male that TOMASOVICH
directed to meet with the UC to complete the exchange. On January
11, 2018, the Honorable Judge Beverly Bourne of the Los Angeles
Superior Court of California issued a search for TOMASOVICH’s
residence located at 5112 Sepulveda Boulevard, #223, in Los Angeles,
California and a black lexus four door sedan bearing California
license plate #7ZRL033.

ii. On January 16, 2018, at approximately 9:20 a.m.,
the UC contacted TOMASOVICH, via text on the phone number 818-310-
0294, and TOMASOVICH direct the UC to meet with him (TOMASOVICH)
across the street from 5112 Sepulveda Boulevard (near TOMASOVICH’s
residence) to purchase a gram of heroin for $80. (Although the
phone number used to contact TOMASOVICH was not Subject Telephone 2,
I believe that this is likely because TOMASOVICH was using a Voice
over Internet Protocol (“VoIP”) telephone number which acted as a
“burner” cellphone. During an interview with GPD detectives, and
after he had been advised of his Miranda rights, TOMASOVICH referred
to a Samsung cellphone found in his possession at the time of his
arrest as his “burner phone.” Although GPD detectives did not find
other cellphones in TOMASOVICH’s possession at the time of his
arrest, the GPD records of the arrest reflect that TOMASOVICH
identified Subject Telephone 2 as his phone number. (In other
words, I believe that the Samsung phone found in TOMASOVICH’s
possession was likely Subject Telephone 2, and that TOMASOVICH was
also using the same cellular device for drug-related communications
with other VoIP phone number(s) such as the one he used to

communicate with the UC.)

 
10

ch

12a

La

14

15

16

Lie

18

19

20

21

22

23

24

25

26

277

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 14o0f33 Page ID#:14

iii. At approximately 11:15 a.m., the UC observed
TOMASOVICH walk to the front of the meet location and observed
TOMASOVICH enter a black Lexus sedan. The UC and TOMASOVICH made
eye contact and the UC walked over to TOMASOVICH’s vehicle.
TOMASOVICH directed the UC get into the front seat of the vehicle to
conduct the transaction to which the UC opened the front door and
leaned in. The UC pulled the $80 from his/her pocket and gave it to
TOMASOVICH. TOMASOVICH again directed the UC to get into the
vehicle as it was less “sketchy” to do the deal in the vehicle.
TOMASOVICH handed the UC a small Ziploc bag with a brown substance
resembling heroin. TOMASOVICH was thereafter arrested and an
additional small Ziploc bag of brown substance resembling heroin was
seized from his person. During the search of TOMASOVICH’s
residence, officers seized, among other things, three Ziploc bags
and a plastic container each containing a brown substance resembling
heroin, several broken Xanax pills, and two digital scales.

iv. TOMASOVICH was arrested and charged with
violating California Health and Safety Code Section 11351 (a)
(possession for sale of a controlled substance); TOMASOVICH's
girlfriend, Tamara Elkadi, who was present at the residence, was
also cited and released for California Health and Safety Code
Section 11350(a) (possession of a controlled substance). On May 15,
2018, TOMASOVICH was convicted of California Health and Safety Code
Sections 11352(a) and 11351; he received three years’ formal
probation and 180 days jail.

c. Additionally, on November 17, 2018, TOMASOVICH was

arrested by Ventura County Sheriff's Department (“VCSD”) deputies.

During the arrest, the officers seized a black Samsung phone from

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 15 of33 Page ID #:15

TOMASOVICH, and the underlying arrest records once reflect that
TOMASOVICH’s phone number is Subject Telephone 2 (310-990-6424).

ais On November 17, 2018, VCSD deputies in a marked
patrol unit were operating in Thousand Oaks, California. At
approximately 7:46 p.m., dispatch advised that a reporting party
heard two male subjects yelling and screaming in front of a house te
“jack them” and “stab him.” Deputies arrived to the location of the
reported incident, 3480 Brokenhill Street in Thousand Oaks, and
observed a silver Lexus sport utility vehicle departing the area.
The patrol unit conducted a traffic stop on the vehicle.

ii. Deputy Mark Plassmeyer (#4691) contacted the
driver, later identified as TOMASOVICH, while Deputy Cameron
Simpkins (#5032) contacted the passenger, later identified as Tamara
Elkadi (who, as described above, was present at TOMASOVICH’s
apartment during the search warrant executed at the location in
January 2018). Deputy Plassmeyer observed TOMASOVICH to be very
nervous, a stuttered speech and sweating. TOMASOVICH initially
provided Deputy Plassmeyer a false name (“Ryan Pulaski”), which he
spelled “Ryan Pierlaskvich,” and provided false date of birth (‘“9-8-
1991”). TOMASOVICH told Deputy Plassmeyer thata person named “Aaron
Winkeler,” at the 3480 Brokenhill Street residence, had stolen money
from him (TOMASOVICH). TOMASOVICH stated that Winkeler took
TOMASOVICH’s wallet from the center console of the vehicle and ran
inside the residence. Deputy Plassmeyer observed that TOMASOVICH’s
story was changing as he was telling it and detained TOMASOVICH.

iii. Deputy Plassmeyer advised TOMASOVICH that he
could locate no records for a person with the name of “Ryan

Pierlaskvich,” in response to which TOMASOVICH identified himself by

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 16 of 33 Page ID #:16

another false name ("Will Myers”) and date of birth ("8-14-1990").
The deputy then advised that he could locate no records for that
person either, in response to which TOMASOVICH admitted that his
name was “Trent TOMASOVICH” and date of birth is “4-29-1991.”
TOMASOVICH stated that he lied about his identity because he was on
probation for possession and intent to sell (drugs). TOMASOVICH
later stated that his identification was inside his wallet which was
still in the vehicle and that he (TOMASOVICH) lied about Winkeler
stealing his wallet. Elkadi also identified herself to the deputies
by several false names

iv. On searching for TOMASOVICH’s wallet in the car,
the deputies observed narcotics and drug paraphernalia in plain view
within the vehicle, following which the deputies conducted an
automobile search. They found, among other things, approximately
$838 cash in TOMASOVICH’s wallet; hypodermic syringes; a white
orystalline substance believed to be methamphetamine; plastic straws
with brownish apparent drug residue in it; small portable scale;
small plastic bag with various pharmaceutical pills; and a large
piece of aluminum foil with dark brown apparent drug residue. They
also found, within the car, a blue backpack that contained a small
bag of suspected light brown powder heroin, a portable scale and
small quantities of suspected methamphetamine and pills; a purse
that contained small pieces of tin foil, small plastic bags, a
rubber container with one broken pill; and four plastic containers
that held a black tar substance (apparent heroin), white crystal
like substance (apparent methamphetamine), and a white rocked

substance (apparent crack cocaine).

10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page17 of 33 Page ID #:17

d. Deputy Plassmeyer contacted Winkeler at his
residence. Winkeler that he was “detoxing” from a fentanyl addiction
and had contacted TOMASOVICH to buy drugs via the Facebook Messenger
communication service. Winkeler ultimately decided not to go
forward with the transaction. After TOMASOVICH and Elkadi had
arrived, Winkeler asked his father to have them leave, which led to
the confrontation that resulted in the deputies’ arrival.

e. Deputy Plassmeyer interviewed TOMASOVICH after
advising TOMASOVICH of his Miranda rights. TOMASOVICH told Deputy
Plassmeyer that the blue backpack was his, along with a small black
case that contained pills and tweezers belonged to him. Deputy
Plassmeyer asked about the container of suspected methamphetamine to
which TOMASOVICH the container possibly belonged to him and Elkadi,
but that he was not certain. TOMASOVICH did not give consent to his
cellphone.

so Deputy Simpkins interviewed Elkadi after advising her
of her Miranda rights. She explained that the substances (in the
purse) were Xanax, methamphetamine and heroin. Elkadi stated “that
we're selling” (ELKADI and TOMASOVICH). Elkadi gave Deputy Simpkins
permission to examine the contents of phone; Deputy Simpkins
observed multiple messages from unknown individuals asking for
“clear” (suspected code for methamphetamine) and offering “clear” or
a “g” (gram) for a set amount of money, along with records of
Craigslist postings advertising “White China Dishes” (code for
“china white,” that is, fentanyl powder or fentanyl/heroin powder)
and “Full Sone60” and “Half $80” (offering one gram of fentanyl for

$160 and 1/2 gram for $80).

aa

 
10

11

12

LS

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 18 of 33 Page ID #:18

g. Sheriff's Deputies arrested and charged TOMASOVICH
and Elkadi with violating various California drug and false
statement statutes. Both TOMASOVICH and Elkadi were later released,
and the charges against them remain pending.

Cc. Deaths of Montgomery and Flynn on July 14, 2018

12. On July 14, 2018, at approximately 3:00 a.m., Los Angeles
Police Department (“LAPD”) Officers Martinez (#42439) and Ramirez
(#42446) responded to a radio call of an ambulance overdose at 22809
Del Valle Street, Unit #10, in Woodland Hills, California 91364.
Prior to LAPD Officers Martinez and Ramirez arriving at the
residence, officers were advised that the individual, Grace
Montgomery, had been transported to the West Hills Hospital, located
in West Hills, California. Upon arrival at the Hospital, LAPD
Officers were advised that the decedent, Montgomery, had been
pronounced dead at approximately 3:26 a.m.

13. LAPD Officers spoke with Los Angeles Fire Department
Rescue Paramedic Morales (#41741) who was at 22809 Del Valle Street,
Unit #10, in Woodland Hills, California 91364. Morales informed
LAPD officers that he responded to the residence at approximately
2:40 a.m. in response to an emergency all that was initiated at
approximately 2:32 a.m., Morales further informed the officers that
he observed that Montgomery produced a snoring respiration (i.e.,
indicating that she was alive at the time), and that the paramedics
then began to work on Montgomery resulting in slight positive signs,
following which Montgomery was transported to the West Hills
Hospital. Morales also advised Officers that he (Morales) observed
drug paraphernalia in the general vicinity of Montgomery inside the

bathroom where Montgomery was found.

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 19 of 33 Page ID #:19

14. Officers spoke to Kristin White, who had reported the
incident. White told LAPD officers that she and Montgomery had
known each other for approximately one year and had met each other
at an eating disorder rehabilitation center. White stated that
Montgomery had texted her (White) earlier in the morning that she
wanted to use heroin even though Montgomery had reached one year of
being sober from heroin use, White invited Montgomery to her
residence (22809 Del Valle Street, Unit #10, in Woodland Hills,
California 91364) as a way to support each other since she (White)
was also a recovering alcoholic. White stated that she eventually
got drunk and the last time she saw Montgomery was around midnight.
At approximately 2:00 a.m., White discovered Montgomery leaning over
the toilet in the first floor bathroom with blood on her nose and
unconscious. White told LAPD Officers that she immediately called
911. Toxicology results revealed that Montgomery had died of an
accidental overdose caused by fentanyl. The level of fentanyl was
fatal and was determined to have caused Montgomery’s death.

15. On the same date, at approximately 8:21 a.m., LAPD Patrol
Officers Hall (#41496) and Gryglewski (#41763) received a radio call
for an “Overdose/Death Investigation” at 22809 Del Valle Street,
Unit #10, in Woodland Hills, California 91364. LAPD Officers met
with Los Angeles Fire Department (“LAFD”) Rescue Paramedic Morales
(#41741) who advised Officers that they had received a call fora
possible overdose. Upon their (LAFD) arrival, they observed the
subject, later identified as Ian Flynn, lying on the couch, LAFD
Rescue observed that Flynn was unconscious and not breathing. LAFD
Rescue attempted to revive the Flynn but were unsuccessful. Rescue

Paramedic Morales told LAPD Officers that he (Morales) pronounced

13

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 20 of 33 Page ID #:20

Flynn’s death at 8:23 a.m. Morales advised LAPD Officers that they
had taken another individual, Montgomery, from the same residence
earlier in the night, to West Hills Hospital for a drug overdose.
LAPD Officers Hall and Gryglewski met with White who reported Flynn
to emergency officials. White told Officers that Flynn was her
boyfriend and that her friend, Montgomery, had been transported to
the hospital from the same residence earlier for a drug overdose.
White stated that she last spoke to Flynn when he was in the
downstairs living room (in the residence) while he (Flynn) sat on
the couch. White told LAPD Officers that Flynn had a clear plastic
bag with an unknown substance in it and had made a comment (to
White) “your friend had money. This isn’t heroin. This is ‘China’ .”
(From my training and experience, I recognize that the term “China”
refers to “China white,” which is common slang for white fentanyl
powder or for fentanyl powder cut with heroin. ) White told Flynn
to throw “it” (the substance in the clear bag) away and went
upstairs at approximately 6:00 a.m. At approximately 8:00 a.m.,
White said she was awoken by Flynn’s alarm clock and came downstairs
to tell Flynn to shut his alarm off. White stated that she found
Flynn lying on the couch unresponsive and called LAFD. Toxicology
results revealed that Flynn had died of an accidental overdose
caused by the combined effects of fentanyl and ethanol; the level of
fentanyl was fatal and was determined to have caused Flynn’s death.

D. Search of Subject Telephone 1

16. On August 7, 2018, LAPD detectives were given consent by
Montgomery's father, Michael Montgomery, to search Montgomery’s
cellular phone. Upon review of the photos of text messages from

Montgomery’s phone and data taken from Montgomery’s text message

14

 
10
et
12
13
14
15
16
17
18
19
20
21
22
23
a4
25
26
27

28

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 21 o0f33 Page ID #:21

chats with Subject Telephone 5, exchanged with an individual
referred on the phone contacts to as “Joe,” who I believe to be
Joseph Anthony CAMPBELL. I observed the following text
communication between CAMPBELL and Montgomery, with notes of my
interpretation of coded/shorthand drug references added in
parentheticals:

a. July 13, 2018, at approximately 11:22 a.m., the
following text message conversation took place:

Montgomery: Hey it's Grace

CAMPBELL: Omg hi my love. What’s up

Montgomery: Heyyyy so I I’m wondering if you know where to

find black (heroin) in the valley area

CAMPBELL: Yeah and fet. (fentanyl) Off supulveda. My buddy

lives in the apartments off supulveda and Hartsook across

from a Liquor store called oak liquor.

CAMPBELL: I’’ txt him rn and tell him I’m shooting u his

number.

CAMPBELL: He’s reliable as fuck and a good friend of mine
Montgomery: Ok awesome thanks so much. How much for a g
(gram) usually.

CAMPBELL: 80-90 I believe,

b. On July 13, 2018, at approximately 4:20 p.m., the
following text message conversation took place:
Montgomery: Joeeeee what's his number. Omg you look so

good btw.

CAMPBELL: Trent But My Francis (Subject Telephone 2)

15

 

 
LO

il

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 22 of 33 Page ID #:22

Montgomery: Please excuse my terrible hangover face.
CAMPBELL: Awe thanks babe stfu u look great.

CAMPBELL: When u txt Trent just say he Trent this is joes
friend grace he said you could probably help me out. Send
that selfie of me with the pic along with a screen shot of

your fb.

c. On July 13, 2018, at approximately 4:20 p.m., the
following text message conversation continued:

Montgomery: Girl you do china white (fentanyl)?? He says

he doesn’t have black (heroin)

CAMPBELL: It’s bomb. Get Fet. (fentanyl)

Montgomery: Haha okkk. I though you could only shoot or

snort white (fentanyl) tho I love to smoke shitttttt.

b. Based on my training, experience, and knowledge of
this investigation, I believe the following regarding the above
messages. The July 13 conversation between Montgomery and CAMPBELL
begins with Montgomery, using Subject Telephone 1, reaching out to
CAMPBELL, using Subject Telephone 5, to see if he (CAMPBELL) knows
of anyone that sells “black” in the valley, which I believe to be a
coded word for heroin. CAMPBELL replies to Montgomery and tells her
that he knows someone that sells heroin and “fet” which I believe to
be fentanyl. CAMPBELL provides the contact name “Trent But My
Francis” with an attached contact telephone number of “310-990-6424”
(Subject Telephone 2), whom I believe to be Trent Michael
TOMASOVICH. CAMPBELL further described that the individual that had

the supply of fentanyl lived in an apartment off of “Supulveda and

16

 
10
11
12
13
14
15
16
LY
138
19
20
21
22
23
24
25
26
27

28

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 23 of 33 Page ID #:23

Hartsook” across from a liquor store with signage identifying it as
“Oaks Liquor Market”. CAMPBELL instructed Montgomery to text
TOMASOVICH that he (CAMPBELL) was her reference along with sending a
screenshot. photo of their conversation (Montgomery and CAMPBELL)
which included a photo of CAMPBELL.

ch Upon review of California Department of Motor Vehicle
(“DMV”) database, a California DMV Driver License for Trent Michael
TOMASOVICH (E1128328) has a listed address of 5112 Sepulveda
Boulevard, Apartment #223, in Sherman Oaks, California 91403, this
address is an apartment within a building located on the corner of
Sepulveda Boulevard and Hartsook Street, which matches the
description of the residence of the fentanyl supplier discussed in
the above messages. Similarly, the Oak Liquor store is located at
5148 Sepulveda Boulevard in Sherman Oaks, CA 94103, Witch 44 thus
also consistent with the above line of communications.

d. Moreover, the summary of other law enforcement
investigations of TOMASOVICH independently corroborate his use of
Subject Telephone 2 to engage in narcotics trafficking, and that
TOMASOVICH sells narcotics in and near the vicinity of his Sherman
Oaks residence. Moreover, regarding TOMASOVICH's arrest following
his sale of heroin to a UC officer in January 2018, during
communication between the UC and TOMASOVICH, TOMASOVICH provided the
name “Francis” to the UC; the name “Francis” is similar to the name
that CAMPBELL provided to Montgomery, “Trent But My Francis.”

EY Conversations between Subject Telephones 1 and 2
17. As noted above, I believe that during a July 13 series of
communications, CAMPBELL referred Montgomery to TOMASOVACH via

Subject Telephone 2 as a source to acquire fentanyl; the phone

L7

 

 
Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 24 o0f33 Page ID #:24

number was saved in CAMPBELL’s phone contacts under the name “Trent
But My Francis.” I observed the following text message
communications between Montgomery (Subject Telephone 1) and
TOMASOVICH (Subject Telephone 2):

a. On July 13, 2018, at approximately 5:05 p.m., the

following text message conversation took place:

LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Montgomery: Hey this is joes friend I wanted to get
something tonight.

TOMASOVICH: Have you hit me up before.

Montgomery: No. He just called me and said it was cool to
text you. He’s like my best friend.

TOMASOVICH: No that's fine I was just curious if it was
the same person that hit me up before that he sent me. OK
well let’s start here wuts [what’s] your name nd [and] you
have a Facebook or Instagram.

Montgomery: Grace and my ig [Instragram] is
@gracemontgomery _

TOMASOVICH: Ok. You model??? That’s you? Nd not saying I
can but if I were able to wut are you looking to get?
Montgomery: Ya that’s me. I wanted to get a g of black.
TOMASOVICH: How long you been using and or how much clean
time to you have.

Montgomery: Been using a couple years but been clean a
year until like a week ago. So many questions haha.
TOMASOVICH: Lol well yea you can never be to careful

especially when the homie who t

18

 
10

11

12

13

14

15

16

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 25 of 33 Page ID #:25

following

Telephone

Montgomery: Haha true. So did I pass your test or do you
have more questions haha. Lemme know if you can get that
for me.

TOMASOVICH: Lol so far your good..But yea Can never be too
careful especially when the person you fit the number from
didn't givr [give] me a heads up. Last little question you
a smoker of shooter.

Montgomery: Sorry he told me he told you. Smoke.

[AGENT Note: Montgomery sent a screen shot of a
conversation with CAMPBELL to which CAMPBELL sent his

phone contact for TOMASOVICH “Trent But My Francis”].

TOMASOVICH: Ok well i can possibly help you out it just
depends cause if you want black specifically your S.O.L,
but if you want the 1000 X better version of it I can do
so. I have China it’s just a wee bit more expensive but
it’s a lot stronger and yea I do in fact mean a lot
stronger.

Montgomery: Can I smoke it.

TOMASOVICH: Yep. Nd you can try it too.

Montgomery: Ok I’m down how much. And when

b. On the same date, at approximately 6:45 p.m., the
text message conversation took place between Subject

1 and Subject Telephone 2:

TOMASOVICH: Sry for late response. So I’m upping now and

it’s 160 for the full 80 for the half. Like I said before

19

 
10
14
12
43
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 26 of 33 Page ID #:26

following

Telephone

 

I know that seems like a lot but just wait to meet up and
try it you don’t want it you don’t have to get it but I
guarantee you your gonna by the g and make sure that this
is usually available.

Montgomery: Ok. And do you never have black? I’11 prob get
the half tonight I don’t get paid for a couple days.
TOMASOVICH: Used to and then switched immediately over.
This is way more clean more potent a half will last you
till you get paid for sure.

Montgomery: Ok dopeee. I’11 hit you up once I’m off work
and meet you where ever is good for you. Definitely do
what you gotta go I’m not trippin, I just work as a night.
manager at a sober living and I work tonight to the sooner

is better but I’11 meet you wherever :)

cis On the same date, at approximately 9:17 p.m., the
text message conversation took place between Subject

1 and Subject Telephone 2:

Montgomery: Address? Cuz it’1l take me like 20 min to get
to Sherman oaks. The 405 and the 101 where.

TOMASOVICH: Ok go to castle park. It’s on sepulveda.
Montgomery: Ok. Ok I'll be there in like 20 is that chill,
TOMASOVICH: Yea

Montgomery: Omg it’s packed haha. Well I’m here.
TOMASOVICH: Yea it’s Friday night. Ok well I‘1l1 hit you up
in a minute.

Montgomery: Ok.

TOMASOVICH: On the way back I‘’1l hit you up asap.

20

 
Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 27 of 33 Page ID #:27

1 Montgomery: How long.

2 TOMASOVICH: 20-25 min

3 Montgomery: Ahhhh. Okk

4 TOMASOVICH: Ya sry that’s why I said I would hit you up
5 when I was heading £ back. Anyway go to the McDonald's on
6 ventura as of your heading back home.

7 Montgomery: Ok

8 Montgomery: Ok. You there?

9 TOMASOVICH: Will be
10

11 18. Based on my training, experience, and knowledge of this

12 || investigation, I believe the following regarding the above

13 || conversation. The July 13 conversation between Montgomery, using

14 | Subject Telephone 1, and TOMASOVICH, using Subject Telephone 2,

15 || begins with Montgomery introducing herself as Joe’s Eriend (Joseph
16 || CAMPBELL). I further believe that TOMASOVICH asked Montgomery to

17 | identify herself via a photo through Facebook or Instagram to ensure
18 || that Montgomery was not an undercover law enforcement officer.

19 || Montgomery told TOMASOVICH that she “wanted to get a ‘g’ of black”
20 || which I believe referred to one gram of heroin. TOMASOVICH

21 || continued to ask Montgomery if she was a “smoker” or “shooter” (if
22 ||she inhaled or injected heroin) to which Montgomery replied “smoke.”
23 || The conversation continued with TOMASOVICH explaining to Montgomery
24 || that if she wanted to purchase “black specifically” (heroin) then
25 |}she was “S.O.L” (shit out of luck) but if “you want the 1000 x

26 || better version it I can do so.” I believe that TOMASOVICH was

27 || referring fentanyl with the latter comment, which is fifty times

28 |}more powerful than heroin. In addition, when TOMASOVICH stated that

21

 

 
LO

Al

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 28 of 33 Page ID #:28

he has “China it’s awa a wee bit more expensive but it’s a lot
stronger and yea I do in fact mean a lot stronger,” I believe
TOMASOVICH was attempting to explain that the fentanyl that
TOMASOVACH had sold for a higher price but was also significantly
stronger than heroin. TOMASOVICH told Montgomery that she could
smoke “it” (fentanyl) to which Montgomery acknowledged “ok I’m down”
and “how much.”

a. I further recognize that the conversation continued
with TOMASOVICH stating to Montgomery that he was “upping now”
(acquiring additional narcotics to his supply) and that the price
was “160 for the full” ($160 for a gram of fentanyl) and “80 for the
half” ($80 for a % gram of fentanyl). TOMASOVICH further told
Montgomery that she could “try it” (sample the fentanyl prior to
purchasing any fentanyl from TOMASOVICH) and if she did not want
“it” (fentanyl) than she did not have to “get it but I [TOMASOVICH]
guarantee you your [you, you are] gonna by [going to buy] the g
[gram].” I believe TOMASOVICH was advertising the quality of his
narcotics product to Montgomery and once she sampled a portion of
the fentanyl, she (Montgomery) would purchase the full gram for
$160. Montgomery and TOMASOVICH continued to text over Subject
Telephones 1-2 and arranged to meet and exchange a payment for
fentanyl.

b, TOMASOVICH instructed Montgomery to meet him at
“castle park. It’s on Sepulveda” to carry out the deal. I believe
this referred to carrying out the fentanyl transaction at the family
entertainment center Castle Park located at 4989 Sepulveda Boulevard

in Sherman Oaks, less than half a mile from TOMASOVICH’s residence.

22

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 29 of 33 Page ID #:29

19. Upon review of the call log from Montgomery’s phone,
TOMASOVICH (Subject Telephone 2) called Montgomery (Subject
Telephone 1) on July 13, 2018, at 11:16 p.m. The duration of that
call was approximately 37 seconds. From 9:08 p.m. through 11:19
p.m., on the same day, Subject Telephone 1 placed 4 outgoing calls
to Subject Telephone 2. I believe that these calls were to
coordinate meeting at Castle Park to complete the fentanyl
transaction.

D, Interview of Kristin White on August 13, 2018

20. On August 13, 2018, LAPD Detectives Santana and Moselle
interviewed Kristin White. White informed Detectives that
Montgomery had texted her (White) via White’s phone, Subject
Telephone 3, at approximately 10:00 p.m. on July 13, 2018. White
told Detectives that she (White) was drunk when Montgomery arrived
at White’s residence, 22809 Del Valle Street, #10, in Woodland
Hills, California 91364. White and Montgomery went to Taco Bell to
get food; Montgomery drove as she (White) was too intoxicated to
drive to Taco Bell. White said that they (White and Montgomery)
went through the Taco Bell drive through and then returned to
White’s residence and she (White) passed out on the couch. White
woke up around 2:30 a.m. and found Montgomery in the bathroom
unconscious to which she called “911.” When paramedics arrived,
White told Detectives that she had called her boyfriend, Ian Flynn,
and told him that Montgomery was overdosing. White stated that
Flynn arrived at her residence before paramedics took Montgomery to
the hospital. White and Flynn went to the hospital and returned to

White’s residence at approximate 5:00 a.m.

23

 

 
10
11
12
13
14
15
16
ay
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 30 of 33 Page ID #:30

21. At approximately 5:40 a.m., Flynn told White, “your friend
has money this is China white” (believed to be fentanyl). White
told Flynn to throw “it” (fentanyl) away and to go to bed. White
explained to Detectives that she heard Flynn’s alarm going off and
found him on the couch umresponsive to which she called “911.”

White further stated to Detectives that a few days after Montgomery
died, White was looking through her phone (Subject Telephone 3).
White observed photos of screen shots that she (White) had taken of
Montgomery’s phone (Subject Telephone 1) of text conversations
between Montgomery (Subject Telephone 1) and Joe (CAMPBELL) (Subject
Telephone 5) discussing the purchase of drugs. White told
Detectives that she recognized the name “Joe” (believed to be
CAMPBELL) as a guy they (Montgomery and White) met in Prominence and
that Joe was a heroin user. White informed LAPD Detectives that she
believed that “Joe” was the middleman and he gave Montgomery the
connection to buy drugs. White provided these screen shots of the
text messages between CAMPBELL and Montgomery to LAPD Detectives.

BE. Surveillance Video of Castle Park

22. On August 14, 2018, Montgomery's father, Michael
Montgomery, provided LAPD Van Nuys Homicide Detectives an email with
a photo of Grace Montgomery’s black Volkswagen bearing California
license plate# 7UHV343. Upon review of the Castle Park still
surveillance photo shots of the parking lot, a dark vehicle can be
observed arriving and parking in a parking stall within the lot.
Based on my observations of the photos, although grainy, it appears
that the dark vehicle resembles the photo of Montgomery’s black
Volkswagen vehicle that had been provided to LAPD Homicide

Detectives by Michael Montgomery. Additionally, the vehicle appears

24

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 31 o0f33 Page ID #:31

to have a passenger located in the front passenger seat area of the
vehicle as the vehicle arrives and parks into a parking stall.

23. Based on my experience and knowledge of this
investigation, I believe that White was present and within the
vicinity of Montgomery during the drug transaction between
Montgomery and TOMASOVICH. Additionally, White was present at her
(White’s) residence during which both Montgomery and Flynn’s
overdoses that resulted in death.

24. Agents believe any of the known members of TOMASOVICH's
DTO, including TOMASOVICH (the user of Subject Telephone 2) and
CAMPBELL (the user of Subject Telephone 5) may have played a role in
supplying the drugs found near Montgomery and Flynn the day that
they both overdosed. Based on the evidence described above, I
respectfully submit that the requested information regarding the
Subject Telephones will provide evidence of the Target Subjects’
commission of the Target Offenses.

IV. GROUNDS FOR SEALING AND DELAYING NOTICE

25. Based on my training and experience and my investigation
of this matter, I believe that reasonable cause exists to seal this
application and warrant, as well as the return to the warrant. I
also believe that reasonable cause exists, pursuant to 18 U.S.C.

§ 2705(b), to enter an order commanding the Carriers not to notify
any person, including the subscriber(s) of the Subject Telephones,
of the existence of the warrant until further order of the Court,
until written notice is provided by the United States Attorney's
Office that nondisclosure is no longer required, or until one year
from the date the Carriers comply with the warrant or such later

date as may be set by the Court upon application for an extension by

25

 
10

11

12

13

14

15

16

Lie

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-mj-00029-DUTY Document1 Filed 01/04/19 Page 32 of 33 Page ID #:32

the United States. There is reason to believe that such
notification will result in: (1) flight from prosecution;

(2) destruction of or tampering with evidence; (3) intimidation of
potential witnesses; or (5) otherwise seriously jeopardizing the
investigation. The investigation in this matter is not public or
otherwise known to its targets. Moreover, investigators hope to
execute future search warrants at locations utilized by MAYERS’ DTO

to further their narcotics distribution efforts.

///

26

 
10
11
12
hy
14
15
16
17
18
19
20
21
22
23
24
25
26
at

28

Case 2:19-mj-00029-DUTY Document1 Filed B/OASLE ) PA? Feteah o% Page| p33

Aw. Jy Joto (7, 20 ® G-

tho oth, Sobpect tele phone j

V. CONCLUSION,

    
  

26. For all of the above reasons, fhere is probable cause to

believe that cell-site information related to the Subject Telephones
from July ub, 201% through the present !will constitute or yield
evidence of violations of the Target Offenses that were committed by
the Target Subjects. I seek historical cell site data through the
present because (1) of evidence that the trafficking activity is
ongoing and broad in scope, and (2) to pienride evidence of locations
frequented by the targets of the investigation, to allow
investigators to identify any stash locations, source locations, or

otherwise to provide evidence supporting surveillances and search

warrants.

LA

Lindsay T. Burns
Special Agent, Drug
Enforcement Administration

Subscribed to and sworn before me
this 4K day of December;—26t6—
Faruary, Z2DIT

JEAN P. ROSENBLUTH
UNITED STATES MAGISTRATE JUDGE

 

JEAN P. ROSENBLUTH

27

 

 
